        

Exhibit 10.19
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group (AU #02955)
2030 Main Street, Suite 800
Irvine, CA 92614


Attn: Jeri Gehrer
Loan No. 1002835






--------------------------------------------------------------------------------



FIRST MODIFICATION OF DEED OF TRUST
WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING




THIS FIRST MODIFICATION OF DEED OF TRUST WITH ABSOLUTE ASSIGNMENT OF LEASES AND
RENTS, SECURITY AGREEMENT AND FIXTURE FILING (“Modification”) is entered into
this 27th day January, 2011, by KBSII HORIZON TECH CENTER, LLC, a Delaware
limited liability company (“Trustor”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for itself and certain additional lenders
(“Beneficiary”).


RECITALS


A.
Lenders (as defined in the Loan Agreement referenced below) previously made a
loan to Trustor, KBSII Hartman Business Center, LLC, a Delaware limited
liability company, KBSII Plano Business Park, LLC, a Delaware limited liability
company, KBSII 2500 Regent Boulevard, LLC, a Delaware limited liability company,
and KBSII Crescent VIII, LLC, a Delaware limited liability company
(collectively, the “Original Borrowers”) in the original principal amount of
Fifty Million Dollars ($50,000,000) (the “Original Horizon Loan”).



B.
The Original Horizon Loan is evidenced by (i) a Secured Promissory Note, dated
September 30, 2010, executed by Borrowers for the benefit of Wells Fargo Bank,
National Association (the “Original Note”), (ii) a Loan Agreement, dated
September 30, 2010, executed by Borrowers, Beneficiary and the Lenders signatory
thereto (the “Original Loan Agreement”) and (iii) each of the other Loan
Documents (as such term is defined in the Loan Agreement), and secured by, among
other things, a Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated September 30, 2010, executed by
Trustor for the benefit of Beneficiary, and recorded October 1, 2010, as
Document No. 2010-0524867, in the Official Records of San Diego County,
California (the “Deed of Trust”).



C.
Original Borrowers, certain additional borrowers (“New Borrowers”, and together
with the Original Borrowers, the “Borrowers”), each of which is an affiliate of
the Original Borrowers, Beneficiary and Lenders have now entered into an Amended
and Restated and Consolidated Loan Agreement, dated January 27, 2011 (as the
same may be amended, restated or replaced from time to time, the “Amended Loan
Agreement”), whereby (i) the principal amounts of the Original Horizon Loan and
the Original National City Loan (as defined in the Amended Loan Agreement) have
been consolidated and increased to an aggregate principal amount of
$360,000,000, which amount may, subject to the terms and conditions of the Loan
Agreement, increase to a maximum principal amount of $372,000,000 (the “Loan”);
and (ii) certain additional collateral has been provided for the Loan.
















--------------------------------------------------------------------------------




NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Trustor and Beneficiary hereby agree as follows:




AGREEMENT




1.
Amendment to Section 2.1. Section 2.1 of the Deed of Trust is hereby deleted and
replaced, in its entirety, with the following:

“2.1
OBLIGATIONS SECURED. Trustor makes this Deed of Trust for the purpose of
securing the following obligations ("Secured Obligations"):

(a)
Payment to Lenders (as defined in the Loan Agreement (as defined below)) of all
sums at any time owing under one or more secured promissory notes (initially
dated January 27, 2011, and maturing on January 27, 2016 (subject to extension
in accordance with the Loan Agreement referenced below)) made in the aggregate
principal amount of Three Hundred and Sixty Million Dollars ($360,000,000) (the
“Loan”) executed by Trustor and certain other parties, as borrowers
("Borrowers"), from time to time in connection with the Loan Agreement, and
payable to the order of one or more Lenders, including, without limitation (i)
any replacement Note executed pursuant to Section 2.15 of the Loan Agreement in
connection with an increase of the Loan to a maximum principal amount of Three
Hundred and Seventy-Two Million Dollars ($372,000,000) and (ii) any replacement
Note executed pursuant to Section 3.4 of the Loan Agreement in connection with
the joinder of additional Borrowers to the Loan Agreement (collectively, as the
same may be amended, restated or replaced from time to time, the “Note”); and

(b)
Payment and performance of all covenants and obligations of Trustor under this
Deed of Trust; and

(c)
Payment and performance of all covenants and obligations on the part of
Borrowers under that certain Amended and Restated and Consolidated Loan
Agreement (as the same may be amended, restated or replaced from time to time,
"Loan Agreement"), dated January 27, 2011, by and among Borrowers, Beneficiary,
and Lenders (as defined in the Loan Agreement), the Hazardous Materials
Indemnity Agreement (as defined in the Loan Agreement), and all other “Loan
Documents” as defined in the Loan Agreement; and

(d)
Payment and performance of all covenants and obligations, if any, of any rider
attached as an Exhibit to this Deed of Trust; and

(e)
Payment and performance of all future advances and other obligations that the
then record owner of all or part of the Subject Property may agree to pay and/or
perform (whether as principal, surety or guarantor) for the benefit of
Beneficiary, when such future advance or obligation is evidenced by a writing
which recites that it is secured by this Deed of Trust; and

(f)
Payment and performance of all covenants and obligations of Borrowers (or any of
them) under (i) the Existing Swap and (ii) any other Swap Agreement, which
agreement is evidenced by a writing that recites it is secured by this Deed of
Trust; and

(g)
All modifications, extensions and renewals of any of the obligations secured
hereby, however evidenced, including, without limitation: (i) modifications of
the required principal payment dates or interest payment dates or both, as the
case may be, deferring or accelerating payment dates wholly or partly; or (ii)
modifications, extensions or renewals at a different rate of interest whether or
not in the case of a note, the modification, extension or renewal is evidenced
by a new or additional promissory note or notes.”

2.
Amendment to Section 4.1. Section 4.1 of the Deed of Trust is hereby deleted and
replaced, in its entirety, with the following:


Page 2

--------------------------------------------------------------------------------




4.1
SECURITY INTEREST. Trustor hereby grants and assigns to Beneficiary as of the
date hereof a security interest, to secure payment and performance of all of the
Secured Obligations, in all of the following described personal property in
which Trustor now or at any time hereafter has any interest (collectively, the
"Collateral"):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property
and embedded software included therein, wherever situated, which are or are to
be incorporated into, used in connection with, or appropriated for use on
(i) the real property described on Exhibit A attached hereto and incorporated by
reference herein (to the extent the same are not effectively made a part of the
real property pursuant to Section 1.1 above) or (ii) the Improvements; together
with all rents (to the extent, if any, they are not subject to Article 3); all
inventory, accounts, cash receipts, deposit accounts, accounts receivable,
contract rights, licenses, agreements, (including, without limitation, all
acquisition agreements with respect to the Subject Property); all of Trustor's
rights under any Swap Agreement, including, without limitation, the Existing
Swap; all Contracts referenced in Section 5.18 below (including property
management and leasing agreements), architects’ agreements, and/or construction
agreements with respect to the completion of any improvements on the Subject
Property), general intangibles, chattel paper (whether electronic or tangible),
instruments, documents, promissory notes, drafts, letters of credit, letter of
credit rights, supporting obligations, insurance policies, insurance and
condemnation awards and proceeds, any other rights to the payment of money,
trade names, trademarks and service marks arising from or related to the
ownership, management, leasing or operation of the Subject Property or any
business now or hereafter conducted thereon by Trustor; all permits, consents,
approvals, licenses, authorizations and other rights granted by, given by or
obtained from, any governmental entity with respect to the Subject Property; all
deposits or other security now or hereafter made with or given to utility
companies by Trustor with respect to the Subject Property; all advance payments
of insurance premiums made by Trustor with respect to the Subject Property; all
plans, drawings and specifications relating to the Subject Property; all loan
funds held by Beneficiary, whether or not disbursed; all funds deposited with
Beneficiary pursuant to any loan agreement; all reserves, deferred payments,
deposits, accounts, refunds, cost savings and payments of any kind related to
the Subject Property or any portion thereof; together with all replacements and
proceeds of, and additions and accessions to, any of the foregoing; together
with all books, records and files to the extent relating to any of the
foregoing.


As to all of the above described personal property which is or which hereafter
becomes a "fixture" under applicable law, this Deed of Trust constitutes a
fixture filing under the California Uniform Commercial Code, as amended or
recodified from time to time ("UCC"), and is acknowledged and agreed to be a
"construction mortgage" under the UCC.


3.
Amendment to Section 5.15. The following is hereby added as a new sentence at
the end of Section 5.15:

“Notwithstanding anything contained herein to the contrary, Beneficiary hereby
agrees, subject to the provisions of Section 2.10 of the Loan Agreement, to
cause Trustee to reconvey the Subject Property notwithstanding the fact that all
of the Secured Obligations have not been satisfied.”
4.
Incorporation. This Modification is made upon all of the terms, covenants and
agreements of the Deed of Trust, which are incorporated herein by reference, and
the provisions contained herein shall have the same effect as if such provisions
were originally included in the Deed of Trust. Except as supplemented and
amended hereby or by instruments previously executed, all of the terms,
covenants and agreements of the Deed of Trust remain unchanged, and as
supplemented and amended they continue in full force and effect.

5.
Ratification and Reconfirmation. Trustor and Beneficiary agree that except as
specifically modified herein, all the terms, provisions, representations and
warranties of the Deed of Trust are hereby ratified and reaffirmed by Trustor
and Trustor specifically acknowledges the validity and enforceability thereof.
Trustor and Beneficiary hereby agree that the Deed of Trust as modified by this
Modification is in full force and effect and nothing herein contained shall be
construed as modifying in any manner except as specifically modified hereby.


Page 3

--------------------------------------------------------------------------------




6.
Counterparts. This Modification may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.





[Signatures Follow on Next Page]



Page 4

--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, Beneficiary and Trustor have executed this Modification as
of the day and year set forth above.


“BENEFICIARY”
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent






By:    /s/ Bryan Stevens
Name:        Bryan Stevens
Its:    Senior Vice President




“TRUSTOR/BORROWER”
KBSRII HORIZON TECH CENTER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XII, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer


 




(ALL SIGNATURES MUST BE ACKNOWLEDGED)





Signature Page – Modification of Deed of Trust

--------------------------------------------------------------------------------

        

STATE OF California)
                                  )ss
COUNTY OF Orange)





On January 18, 2011 before me, K. Godin, Notary Public, personally appeared
Charles J. Schreiber, Jr., who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal


/s/ K. Godin
Signature


Printed Name: /s/ K. Godin


(SEAL)








--------------------------------------------------------------------------------




STATE OF California)
                                  )ss
COUNTY OF Orange)





On January 18, 2011 before me, Stacy R. Novack, Notary Public, personally
appeared Bryan Stevens, who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument. I certify under PENALTY OF PERJURY under the
laws of the State of California that the foregoing paragraph is true and
correct.


WITNESS my hand and official seal


Signature /s/ Stacy R. Novack




My Commission expires 1/6/2013




STATE OF California)
                                  )ss
COUNTY OF _____)





On __________________ before me, _________________________, personally appeared
_____________, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument. I certify under PENALTY OF PERJURY under the
laws of the State of California that the foregoing paragraph is true and
correct.


WITNESS my hand and official seal


Signature ___________________________




My Commission expires _______________









